Citation Nr: 0845007	
Decision Date: 12/31/08    Archive Date: 01/07/09

DOCKET NO.  05-12 794	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUE

Entitlement to a waiver of recovery of an overpayment of VA 
disability compensation benefits, in the amount of $3,741.00, 
to include whether the debt was validly created.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel


INTRODUCTION

The veteran served on active duty from June 1984 to August 
1984, and from February 1989 to March 1992.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a November 2004 decision by the Committee on 
Waivers and Compromises (Committee) located at the Department 
of Veterans Affairs (VA) Regional Office (RO) in Huntington, 
West Virginia, that denied the veteran's request for waiver 
of the collection of an overpayment in the amount of 
$3,741.00, that was made to the veteran due to change in his 
marital status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran seeks waiver of the overpayment created due to 
his change in marital status.  He was married to K. from 
April 1990 to January 1997, and has been married to L. since 
June 1999.  The RO found that he did not notify VA of his 
divorce and remarriage until November 2003, thus creating an 
overpayment of compensation benefits.  The veteran has 
disputed the amount of the overpayment and has contended that 
he informed VA of his changes in marital status at the time 
of his divorce and remarriage.

Thus, the Board finds that the veteran has raised the issue 
of the validity of the debt.  Although the statement of the 
case and supplemental statement of the case, in essence, 
noted this as his contention, review of the documents 
indicates that the validity of the debt was not considered.  

It is improper to adjudicate an application for waiver 
without first determining the lawfulness of the debt 
asserted.  If the debtor in any way disputes the existence of 
the debt, the RO must review the accuracy of the debt 
determination and if the debtor is unsatisfied, he may 
appeal.  See also 38 C.F.R. § 1.911; VAOPGCPREC 6-98 (April 
24, 1998). 

A remand is necessary in order the Committee may consider the 
validity of the debt, prior to the considerations of whether 
recovery of the debt should be waived.

Additionally, the Board notes that the May 2004 financial 
statement from the veteran is more than four years old.  As 
his circumstances may have since changed, new financial 
information is needed.  

Accordingly, the case is REMANDED for the following action:

1.  Send the veteran a letter that 
includes an accounting of how the debt in 
the amount of $3,741.00, was calculated.  
The letter should also include an 
invitation to provide VA with evidence 
that might document that the veteran 
informed VA of his divorce and/or 
remarriage prior to November 2003. 

2.  Obtain an updated financial status 
report from the veteran.

3.  Readjudicate the issues of (a) whether 
the debt was validly created and (b) 
whether waiver of recovery of the debt is 
appropriate.  If either decision is 
adverse to the veteran, issue a 
supplemental statement of the case.  After 
the veteran and his representative have 
been given an opportunity to respond, the 
claims file should be returned to this 
Board for further appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).






_________________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




